Appeal Dismissed and Memorandum Opinion filed January 10, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00829-CV

 IOMNIS SURVEILLANCE SOLUTIONS, LLC AKA AND DBA IOMNIS
  SURVEILLANCE SOLUTIONS, AND IOMNIS SURVEILLANCE AND
               LOULA P. GATOURA, Appellants
                                         V.

               NEC CORPORATION OF AMERICA, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                    Trial Court Cause No. 1092072-101

                 MEMORANDUM                      OPINION
      Appellants have not paid the filing fee of $205.00. On October 25, 2018, we
issued an order stating we would dismiss the appeal if appellants did not pay the
filing fee by November 5, 2018. The fee was not paid. However, appellants paid for
the clerk’s record, suggesting appellants intended to prosecute this appeal. For that
reason, on November 27, 2018, we again issued an order stating we would dismiss
the appeal if appellants did not pay the filing fee by December 7, 2018. We cautioned
that if appellants did not timely pay the filing fee, the appeal would be dismissed.
See Tex. R. App. P. 5. The filing fee has not been paid, and appellants have not
asserted that they are excused by statute or the Texas Rules of Appellate Procedure
from paying the filing fee. See Tex. R. App. P. 5; Tex. Gov’t Code Ann. § 51.207.

      Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2